298 S.W.3d 595 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Richard DERECSKEY, Defendant/Appellant.
No. ED 92233.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
*596 Philippa E. Barrett, Assistant Circuit Attorney, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant, Richard Derecskey (Defendant), appeals from the judgment entered upon a jury verdict convicting him of the Class A misdemeanor of stalking, in violation of Section 565.225[1]. The trial court sentenced Defendant as a prior and persistent offender to a term of one year at the Medium Security Institution. Finding no error, we affirm.
An extended opinion would have no precedential value. The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2007 Cum.Supp., unless otherwise indicated.